Opinion by
Beatty, J.,
Justice Beosnan concurring.
Tbe only question in tbis case is, can tbe Courts of tbis State enter up a judgment against a defendant, requiring bim to satisfy tbe same by the payment of gold coin.
We have fully settled this question in the case of Milliken Brothers v. Charles O. Sloat. Upon tbe authority of that case tbe Court below is directed to modify tbe judgment in tbis case, by striking out all that part of it which relates to tbe payment of gold coin.
The appellants must have their judgment for costs in tbis Court, and it is so ordered.